 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 AUDREY FOX,                                            Case No.: 2:21-cv-00432-APG-NJK

 4          Plaintiff                                Order Granting Stipulation and Dismissing
                                                                       Case
 5 v.
                                                                      [ECF No. 19]
 6 ALLSTATE FIRE AND CASUALTY
   INSURANCE COMPANY,
 7
        Defendant
 8

 9         I ORDER that the parties’ stipulation to resolve this suit by binding arbitration (ECF No.

10 19) is GRANTED. Because there is nothing further for the court to address in this case, I

11 FURTHER ORDER the clerk of court to close this case.

12         DATED this 18th day of May, 2021.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
